NOTICE OF CHANGE OF ADDRESS

             Case No:    WR-82.   613-01 & WR-82.613-02

                    Court of Criminal Appeals

               P.O. Box 12308     Austin, Texas 78711



I, James L. Kellev TDC3# 1894193 hereby gives notice to the
clerk of court within the above mention cases are open &/or
pending of the! following change of prison confinement location

From August.IS, 2014 until December 29, 2014, I was temporary
released to the city,of Kansas City, KS Wyandotte County Jail.

I'm currently back in Texas and currently housed in the TDCJ

                               Byrd Unit
                               21 FM 247
                        Huntsville, TX 777320

Effective December 30, 2014.




                                                          ^05 20/5
                 TEXAS COURT OF CRIMINAL APPEALS


                    Case # WR-82, 613-01 & WR-82,613-02

                                     PETITION


FACTS


   1. Mr. James Kelley did not waive court reporter at sentencing - Documented
        State records confirm above FACT as follows:
   >    Both plea agreements -      F09-72634/F09-59178
   >    State Opinion -             2013 Tex. App. Lexis 985*3
   > Court of Appeals-              05.11.00842CR& 05.11.00843CR

               Violates the VI